—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Orange County (Ludmerer, J.), entered January 16, 1990, which, upon a fact-finding order of the same court entered November 2, 1989, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal mischief in the fourth degree, adjudged him to be a juvenile delinquent and conditionally discharged him subject to his payment of restitution in the amount of $53.13 within 30 days. The appeal brings up for review the fact-finding order entered November 2, 1989.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*896Viewing the evidence in the light most favorable to the presentment agency (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the appellant’s guilt beyond a reasonable doubt. Furthermore, it is well settled that the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are questions to be determined by the fact finder, who had the opportunity to see and hear the witnesses (see, Matter of Neftali D., 204 AD2d 319). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record. Upon the exercise of our factual review power, we are satisfied that the finding of guilt is not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the appellant’s remaining contentions and find them to be without merit. Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.